Citation Nr: 1201314	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for dislocated patella of the left knee, status post surgery.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from April 1974 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran was notified by letter in November 2011 that the Veterans Law Judge who conducted his hearing is no longer employed by the Board.  The Veteran did not respond to this letter and has not indicated that he wants to appear at a new hearing.

In February 2011, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.

In February 2011, the Board denied entitlement to service connection for a bilateral ankle disorder.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.


FINDING OF FACT

The Veteran's service-connected left knee disability has been productive of painful motion, with flexion limited to 120 degrees at worst and extension limited to 13 degrees at worst; such disability has not been productive of any ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for dislocated patella of the left knee, status post surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Once service connection is granted, the claim is substantiated.  Thus, additional notice regarding the rating assigned for dislocated patella of the left knee, status post surgery, is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal, and he did not respond to a February 2011 letter asking him to provide updated authorization to obtain private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While the record reflects that the Veteran receives Social Security Administration (SSA) benefits for a post-service back injury, the Veteran asserted on his April 2008 VA Form 9 that his back injury has nothing to do with his service injuries.  As a result, any records pertinent to his award of SSA benefits are not relevant to the left knee claim on appeal and do not need to be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the current left knee disability.  Neither the Veteran nor his representative has alleged that the Veteran's left knee disability has worsened since his last examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).  The rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

A June 2006 statement from the Veteran's private physician notes the Veteran's complaints of chronic left knee pain.

At an August 2006 VA joints examination, the Veteran complained of constant pain in the medial patella area of the left knee.  He reported that his left knee pain increased with walking about 150 feet, standing after about 30 minutes, kneeling, squatting, and walking up or down stairs after about 10 steps.  He reported that his left knee pain was made better with nonweightbearing and taking the medication Vicodin.  He reported having a daily swelling in his left knee and a daily clicking noise when he moved his left knee.  The Veteran arrived at the examination with a four-legged walker and a cane.  He did not have an antalgic gait.

Examination of the left knee at this August 2006 examination revealed no crepitus, swelling, or effusion.  Range of motion of the left knee measured 135 degrees of flexion and 2 degrees of extension.  The left knee was stable when stressed in an anterior-posterior, valgus, and varus manner.  Accompanying x-rays of the left knee revealed a possible small effusion.

In an April 2007 addendum report, the August 2006 VA examiner noted that there were no additional limitations to range of motion of the Veteran's left knee after repetitive motions, and no observed manifestations of pain were seen during range of motion testing and repetitive motions, both active and passive.  The examiner stated that he could describe no additional limitations to range of motion of the left knee occurring during flare-ups without speculating.

At his April 2010 hearing, the Veteran testified that he had daily pain in his left knee, which was at a level 4 out of 10 when medicated and at a level 9 or 10 out of 10 when unmedicated.  He stated that he treated his pain by sitting or lying down and taking Vicodin.  He testified that he used a scooter and a cane to get around, and used a knee brace when walking on uneven terrain.  He alleged that his left knee would lock up and that he could not put pressure on it.  The Veteran confirmed that he had sought no formal treatment for his left knee whatsoever, aside from seeing his primary care physician every 30 days for his whole body and receiving his Vicodin prescription from this physician.  (The Veteran did not respond to a February 2011 letter asking him to provide updated authorization to obtain his private treatment records.)

At a June 2011 VA joints examination, the Veteran complained of constant left knee pain, ranging from a 2 to 7 out of 10 in severity (depending on if he had taken his pain pills), with flare-ups occurring twice monthly and each lasting for approximately two days.  He stated that, due to his left knee condition, he avoided stairs, had no limitations in regard to sitting, was limited to 10 minutes of standing, was limited to 10 minutes of walking, and avoided kneeling and squatting.  He stated that taking Vicodin was helpful for his left knee pain.  He reported having constant stiffness of the left knee as well as intermittent swelling.  He did not report any instability or recurrent patellar dislocation or subluxation of the left knee.  He stated that his knee occasionally locked during walking and pivoting, and that it frequently clicked.  He stated that he intermittently used a walking stick and a left knee brace.  He ambulated with a mild to moderately antalgic gait, favoring the left lower limb.

Examination of the left knee at this June 2011 examination revealed tenderness to palpation along the medial border of the patella, but no other tenderness to palpation and no swelling.  Range of motion of the left knee measured 130 degrees of flexion and 8 degrees of extension.  After repeat testing three times against resistance, the examiner recommended an additional loss of 5 degrees of extension and 10 degrees of flexion due to painful motion; factoring in this additional loss results in range of motion of the left knee measuring 120 degrees of flexion and 13 degrees of extension.  There was no additional loss of range of motion or additional functional loss due to weakness, impaired endurance, incoordination, instability, weakened movement, or excessive movement.  There was no anterior, posterior, medial, or lateral instability, and no laxity with application of varus or valgus stress.  Alignment of the left knee was normal.  The patella tracked normally, with no objective evidence of subluxation or lateral instability.  There was no objective evidence of malunion, nonunion, or loose motion of the knee, tibia, or fibula.  There was no evidence of either ankylosis or genu recurvatum.  Accompanying x-rays of the left knee revealed minimal spurring, indicative of early degenerative joint disease.

The Veteran's left knee disability is currently rated as 10 percent disabling solely under Diagnostic Code 5257, which pertains to knee impairment manifested by recurrent subluxation or lateral instability.  In a September 2011 supplemental statement of the case, the Appeals Management Center noted that the RO had "inexplicably" used the criteria for instability (i.e., Diagnostic Code 5257) when rating the Veteran's left knee disability, despite the lack of evidence of any instability or subluxation of the left knee.

In light of the evidence outline above, the Veteran's left knee disability should be rated at 10 percent disabling solely under Diagnostic Code 5261.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538(1993).

There is no evidence demonstrating that the Veteran's service-connected left knee disability meets the criteria for an evaluation in excess of 10 percent under Diagnostic Code 5261.  The competent evidence demonstrates that for range of motion of the Veteran's left knee, extension has been limited to 13 degrees at worst, which warrants no higher than a 10 percent rating under Diagnostic Code 5261.  At no time have the objective findings of record reflected extension limited to at least 15 degrees, even considering complaints of pain, to warrant a higher evaluation under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no evidence demonstrating that the Veteran's service-connected left knee disability meets the criteria for a separate compensable evaluation under Diagnostic Code 5260.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).  The competent evidence demonstrates that for range of motion of the Veteran's left knee, flexion has been limited to 120 degrees at worst, which does not warrant a compensable rating under Diagnostic Code 5260.  At no time have the objective findings of record reflected flexion limited to at least 45 degrees, even considering complaints of pain, to warrant a separate compensable evaluation under Diagnostic Code 5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's left knee disability has not been productive of any ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 do not apply, and the Veteran is not entitled to a separate rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a; see VAOPGCPREC 9-98 and 23-97 (a separate rating under Diagnostic Code 5257 may be assigned for recurrent subluxation or lateral instability).

The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the assignment of the 10 percent evaluation for his service-connected left knee disability.  The Veteran's claim for an increased rating for his musculoskeletal disability has been considered under all appropriate diagnostic codes.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  This has been accomplished in the present case as the Veteran is assigned a 10 percent disability rating for his left knee disability.  Moreover, although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of knee impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for dislocated patella of the left knee, status post surgery.  There is no doubt to be resolved, and an increased rating is not warranted.


ORDER

An initial disability rating in excess of 10 percent for dislocated patella of the left knee, status post surgery, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


